Detailed Action
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 19 January 2022. The Applicant has amended claims 1-8. Claims 1-8 are presently pending and are presented for examination. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 19 January 2022 have been fully considered and are addressed as follows:
Objection to the Specification:
Applicant’s amendment to the Specification filed 01/19/2022 have overcome the objections previously set forth. 
Claim Rejections under 35 U.S.C. 101:
	Applicant’s amendment to the claims filed 01/19/2022 have overcome the 35 U.S.C. 101 rejections previously set forth. 
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 01/19/2022 have overcome the 35 U.S.C. 112(b) rejections previously set forth. 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 01/19/2022, with regard to the rejections of claim 1 under 35 USC 102 have been fully considered but they are not persuasive. 
Regarding the Applicant’s arguments that “Sweeney’s method of modifying a travel route based on a suggested destination does not correspond with the claimed step of transmitting a second request to the server when a point other than the stoppage points is designated” and “Komai and Sweeney, either alone or in combination, fail to disclose and would have not rendered obvious at least these features of independent claim 1”, the Examiner respectfully disagrees.
Komai teaches the destination and parking lot 1, 2, 3… (see at least Komai Fig. 3, Fig. 8), i.e. a plurality of stoppage points of the specific vehicle. Komai further teaches waiting for activating the destination change switch and communicating with the traffic information receiver (see at least Komai para 0030-0032). 
Sweeney teaches the user searching for a new destination on the map whereas the new destination is not pre-determined, i.e., the new destination is a stoppage point which was not previously designated, i.e. “the point other than the plurality of stoppage points is designated”, and a new route is generated to guide the vehicle to the new destination (see at least Sweeney, para 0076-0077).
When Komai and Sweeney are combined, Sweeney’s method allow Komai to designate a new destination which is a point other than the plurality of stoppage points previously designated, so that the vehicle can go to a different destination or pick up a different passenger at another location (Sweeney, para 0019).
	Claims 7 and 8 recite similar languages as claim 1 and are rejected for similar reasons above.
With respect to the dependent claims 2-6, the Applicant provides no additional arguments other than their dependency from the independent claim 1. Because independent claim 1 is not allowable, dependent claims 2-6 are not allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the designated stoppage point” in line 17 and “the designated additional stoppage point” in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the stoppage points” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the stoppage points” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the screen” in line 6 and “the stoppage points” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites similar language as claim 1 and is rejected for similar reasons above.
	Claims 2-6 are rejected by virtue of the dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Komai (JP2009008576, hereinafter Komai), in view of Sweeney (US20180326997, hereinafter Sweeney).
As to Claims 1 and 8, Komai teaches a non-transitory computer readable storage medium storing a computer-executable program that, when executed, causes an information processing device communicable with a server and an information processing method executed by an information processing device communicable with a server, the server being configured to manage a travel plan of a specific vehicle (see at least para 0013), to execute: 
a step of receiving information about the travel plan from the server (see at least para 0020, the calculated guide route, destination, current position on the map output to display device); 
a first display step of displaying, on a display screen, a plurality of stoppage points of the specific vehicle, which are geographic locations, and at least part of a travel route passing through the plurality of stoppage points, based on the information about the travel plan (see at least Fig. 3 destination and parking lot 1, 2, 3…, also see Fig. 8 P1, P2, P3 and travel route 24); 
an operation step of receiving an input to the information processing device to designate one of a plurality of stoppage points on the display screen or a point other than the plurality of stoppage points (see at least para 0023 for setting switch is activated by the user; para 0030 for activating the destination change switch, also see para 0031-0032); 
a step of transmitting a first request to the server when the one of the plurality of stoppage points is designated, the first request being a request to modify the travel plan so that  passenger of the vehicle gets on the specific vehicle or gets off the specific vehicle at the designated stoppage point (see at least para 0030-0031 for user activating destination change switch and acquiring entrance waiting time, i.e. modifying travel plan; also see para 0032 for selecting a different destination).
Komai does not explicitly teach a step of transmitting a second request to the server when the point other than the plurality of stoppage points is designated, the second request being a request to modify the travel plan so that the specific vehicle travels through the point other than the plurality of stoppage points as an additional stoppage point and the passenger gets on the specific vehicle or gets off the specific vehicle at the designated additional stoppage point and a second display step of displaying, on the display screen, the modified travel plan guiding the specific vehicle through the designated stoppage point or the designated additional stoppage point.
	However, in the same field of endeavor, Sweeney teaches the user searching for a new destination on the map whereas the new destination is not pre-determined, and a new route is generated to guide the vehicle to the new destination (see at least Sweeney, para 0076-0077) and the interface can display a route to the new destination (see at least Sweeney, para 0077), i.e. a second display step of displaying the modified travel plan.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Komai to include a step of transmitting a second request to the server when the point other than the plurality of stoppage points is designated, the second request being a request to modify the travel plan so that the specific vehicle travels through the point other than the plurality of stoppage points as an additional stoppage point and the passenger gets on the specific vehicle or gets off the specific vehicle at the designated additional stoppage point and a second display step of displaying, on the display screen, the modified travel plan guiding the specific vehicle through the designated stoppage point or the designated additional stoppage point as disclosed by Sweeney to go to a different destination or pick up a different passenger at another location (Sweeney, para 0019).
As to Claim 2, Komai in view of Sweeney teaches the non-transitory computer readable storage medium according to claim 1.
Sweeney further teaches wherein, in the operation step, the point other than the stoppage points is selectable from one or more candidate points where the specific vehicle is to stop (see Sweeney, para 0042 for a touch screen, para 0076 for inputting destination change request, touch a location on the map to request destination change).
As to Claim 3, Komai in view of Sweeney teaches the non-transitory computer readable storage medium according to claim 1. 
Sweeney further teaches wherein: in the operation step, the point other than the stoppage points is selectable from an area other than a particular area on a map; and the particular area is an area within a predetermined distance from the stoppage points or a divisional area including the plurality of stoppage points among a plurality of divisional areas divided on the map (see at least Sweeney, para 0019, the new destination may be in area difficult for autonomous vehicles to travel to, in comparison with the predetermined destinations in areas accessible by autonomous vehicle; also see para 0060).
As to Claim 4, Komai in view of Sweeney teaches the non-transitory computer readable storage medium according to claim 1. 
Sweeney further teaches wherein, in the operation step, the point other than the plurality of stoppage points is selectable from an area other than a stopping prohibition area on a map (see at least Sweeney, para 0060, feasibility indicator and higher feasibility score indicates more difficulty to travel to the destination, the max feasibility score is 1, also see para 0061).
As to Claim 5, Komai in view of Sweeney teaches the non-transitory computer readable storage medium according to claim 1.
Sweeney further teaches causing the information processing device to execute: 
a step of receiving information about a modified travel plan, the information being transmitted from the server in response to the second request (see at least Sweeney, para 0075-0077, destination change request and display a route to new destination; also see para 0039-0041 and Fig. 1), 
a third display step of displaying, on the display screen, the plurality of stoppage points, the additional stoppage point, and at least part of a modified travel route passing through the stoppage points and the additional stoppage point, based on the information about the modified travel plan (see at least Sweeney, Fig. 5); and 
a step of transmitting, to the server, a third request to reflect modifications on the travel plan or a fourth request to discard the modifications (see at least Sweeney, para 0075-0077, confirming destination change request).
As to Claim 6, Komai in view of Sweeney teaches the non-transitory computer readable storage medium according to claim 1.
Sweeney further teaches causing the information processing device to execute: 
a step of determining, as a reference point, a current point of the information processing device or a point designated on a map based on a passenger operation (see at least Sweeney, para 0075-0077 and Fig. 5, the starting point is displayed based on a user operation); and 
an additional display step of displaying the reference point in a map on the screen before the first display step, wherein, in the first display step, the reference point, the stoppage points, and the at least part of the travel route is displayed on the screen in an area map which is narrower than the additional display step map (see at least Sweeney, para 0075-0077 and Fig. 5, map with the path from the starting point to the destination and user selected point, i.e. wide area map, and map with current location to new destination, i.e. narrow area map).
As to Claim 7, Komai teaches a non-transitory computer readable storage medium storing a computer-executable program that, when executed, causes a server configured to manage a travel plan of a specific vehicle to execute: 
a step of transmitting information about the travel plan to an information processing device (see at least para 0020, map information and the calculated guide route, destination, current position on the map, also see para 0013 for traffic information from roadside apparatus); 
a step of receiving a first request or a second request from the information processing device (see at least para 0023 for waiting till setting switch is activated by the user; para 0030 for waiting for activating the destination change switch, also see para 0031-0032); 
a step of, upon receipt of the first request, modifying the travel plan and reflecting the modifications on the travel plan so that a passenger of the vehicle gets on the specific vehicle or gets off the specific vehicle at a stoppage point designated by the first request (see at least para 0030-0031 for user activating destination change switch and acquiring entrance waiting time, i.e. modifying travel plan; also see para 0032 for selecting a different destination). 
Komai does not explicitly teach a step of, upon receipt of the second request, determining whether or not to cause the specific vehicle to travel through a point designated by the second request as an additional stoppage point; a step of, when the server determines to cause the specific vehicle to travel through of the point designated as the additional stoppage point, modifying the travel plan so that the specific vehicle goes by way of the additional stoppage point and the user gets on the specific vehicle or gets off the specific vehicle at the additional stoppage point; and a step of, when the server determines not to cause the specific vehicle to go by way of the point thus designated as the additional stoppage point, notifying the information processing device of rejection of the second request.
	However, in the same field of endeavor, Sweeney teaches the user searching for a new destination on the map whereas the new destination is not pre-determined (see at least Sweeney, para 0076-0077), determine a feasibility score and compare the feasibility score with a threshold, when the threshold condition is satisfied, the operation can determine to include a candidate destination as a suggested destination, and when the condition is not satisfied, the operation can indicate the requested destination is not feasible and prompt the passenger to input a new destination change request (see at least Sweeney, para 0065-0068, Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Komai to include a step of, upon receipt of the second request, determining whether or not to cause the specific vehicle to go by way of a point designated by the second request as an additional stoppage point; a step of, when the server determines to cause the specific vehicle to go by way of the point thus designated as the additional stoppage point, modifying the travel plan so that the specific vehicle goes by way of the additional stoppage point and the user gets on the specific vehicle or gets off the specific vehicle at the additional stoppage point; and a step of, when the server determines not to cause the specific vehicle to go by way of the point thus designated as the additional stoppage point, notifying the information processing device of rejection of the second request as disclosed by Sweeney to go to a different destination or pick up a different passenger at another location (Sweeney, para 0019).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667      

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668